NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ADRIENNE J. STYLES; CHUCK M.                    No.    18-15372
STYLES,
                                                D.C. No. 2:17-cv-01947-TLN-AC
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee for the Holders of
the First Franklin Mortgage Loan Trust
2006-FF5, mortgage pass-through
certificates, Series 2006-FF5; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Adrienne J. Styles and Chuck M. Styles appeal pro se from the district

court’s judgment dismissing their action alleging claims under the Truth in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lending Act (“TILA”). We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed the Styles’ action because it is barred

by the statutes of limitations, and the Styles failed to plead facts demonstrating that

equitable tolling should apply. See 15 U.S.C. § 1635(f) (three-year period to

exercise right of rescission under TILA); 15 U.S.C. § 1640(e) (one-year statute of

limitations for an action for damages under TILA); McOmie-Gray v. Bank of Am.

Home Loans, FKA, 667 F.3d 1325, 1326 (9th Cir. 2012) (15 U.S.C. § 1635(f) is an

absolute three-year bar on rescission actions under TILA); see also Cervantes, 656
F.3d at 1045 (federal standard for equitable tolling).

      The district court did not abuse its discretion in denying leave to amend

because amendment would have been futile. See Cervantes, 656 F.3d at 1041

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      AFFIRMED.




                                           2                                    18-15372